DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on November 22, 2021.  Claims 26-27, 30, 33, 36-40, 42, and 44 were amended; and claims 32, 41 and 46 were cancelled.  Claims 1-25 remain cancelled.  Thus, claims 26-31, 33-40, and 42-45 are pending. 

Claim Objections
Claims 26 and 37 are objected to because of the following informalities:
Regarding claim 26, lines 10-11 of claim 26 recites the phrase “members of the set of clusters.”  However, there is no semicolon “;” after “clusters” in conformance with standard U.S. Patent practice.  
Additionally, regarding claim 37, line 8 of claim 37 recites the phrase “the set of clusters.”  However, there no semicolon “;” after “clusters” in conformance with standard U.S. claim form.  Appropriate correction is required.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-31, 33-40, and 42-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 26 recites:
A system for sensor-derived swing action detection, the system comprising: at least one processor; and machine readable media including instructions that, when executed by the at least one processor, cause the at least one processor to: compress a set of sensor values, obtained as sensor readings from a sensor array included with an object, into a first lower dimension; extract features from the compressed set of sensor values; cluster the features into a set of clusters; detect a swing action of a user based on a distance between members of the set of clusters; determine a first timewise distance and a second timewise distance for each member of a set of contact candidate points, the first timewise distance being between a member of the set of contact candidate points along a first axis of the sensor readings and a second member of the set of contact candidate points along a second axis of the sensor readings, the second timewise distance being between the member of the set of contact candidate points along the first axis of the sensor readings and a third member of the set of contact candidate points along a third axis of the sensor readings; determine an alignment measurement for the member as a sum of the first timewise distance and the second timewise distance; and use the alignment measurement for each member of the set of contact candidate points with a sigmoid function to determine an alignment score for each member of the set of contact candidate points; calculate a contact score for each member of the set of contact candidate points using a set of scoring criteria, wherein the set of scoring criteria includes the alignment score for each member of the set of contact candidate points; and identify a member of the set of contact candidate points as 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claims 37 and 42.
Under Step 1 of the analysis, claim 26 does belong to a statutory category, namely it is a system claim.  Likewise, claim 37 is a computer program product claim, and claim 42 is a process claim.  
Under Step 2A, prong 1, claim 26 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “compress a set of sensor values…” (See ¶39-42, of the instant specification), “extract features from the compressed set of sensor values…” (See ¶64, of the instant specification), “cluster the features into a set of clusters…” (See ¶65, of the instant specification), “determine a first timewise distance and a second timewise distance…” (See ¶77, of the instant specification), “determine an alignment measurement…” (See ¶77-78, of the instant specification), “calculate a contact score…” (See ¶116-120, of the instant specification), and “identify a member of the set of contact candidate points…” (See ¶81-82, of the instant specification), each of which is a mathematical process.  
Similar limitations comprise the abstract ideas of Claims 37 and 42.
What remains of the claimed method is merely at least one processor, and obtaining sensor readings from a sensor array included with an object…” (See ¶34-38, of the instant specification), each of which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Under Step 2B, since the only step outside the judicial exception is a generic data receiving step which is an insignificant extra-solution activity, and a generic processor, the claim does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 26, as well as claims 37 and 42, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 27-31, 33-36, 38-40, and 43-45 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Response to Arguments
Applicant’s arguments filed on November 22, 2021 have been fully considered.  Applicant’s arguments regarding the citied prior art are persuasive.  Applicants’ arguments regarding the rejections under section 101 are not persuasive.  
In the response filed November 22, 2021, Applicant argued (Remarks pp. 15) that the claims as presented are allowable over the cited prior art of record.  Applicant amended independent claims 26, 37, and 42 to include the subject matter of respective claims 32, 41, or 46, indicated as allowable in the previous Office Action.  The reasons for the indicated allowability of claims 32-34, 41, and 46 was given in the previous Office Action.  

Under Step 2A, prong 1, claim 26, as well as claims 37 and 42, includes at least one judicial exception, a mathematical process.  This can be seen in the claim limitations of “compress a set of sensor values…,” “extract features from the compressed set of sensor values…,” “cluster the features into a set of clusters…,” “determine a first timewise distance and a second timewise distance…,” “determine an alignment measurement…,” “calculate a contact score…,” and “identify a member of the set of contact candidate points…,” each of which is a mathematical process.  See ¶39-42, ¶64-65, ¶77-78, and ¶81-82, of the instant specification as noted above.
Similar limitations comprise the abstract ideas of Claims 37 and 42.
What remains of the claimed method is merely at least one processor, and obtaining sensor readings from a sensor array included with an object…” (See ¶34-38, of the instant specification), each of which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once the member of the set of contact candidate points is identified as corresponding to contact with the object based on the contact score for the member of the set of contact candidate points being outside of a threshold.
Under Step 2B, since the only step outside the judicial exception is a generic data receiving step which is an insignificant extra-solution activity, and a generic processor, the claim does not include significantly more than the judicial exception. 
claim 26, as well as claims 37 and 42, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 27-31, 33-36, 38-40, and 43-45 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
Therefore, the rejection of claim 26, as well as claims 37 and 42, and dependent claims 27-31, 33-36, 38-40, and 43-45, under section 101, is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864